Citation Nr: 0425079	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
simple fracture, carpo-scaphoid bones with limitation of 
motion and nonunion, left hand, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for residuals of left 
knee injury, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

A hearing was conducted at the Board by the undersigned in 
January 2004.

The issues of left knee ratings are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

It appears that the AOJ granted servie connection for 
arthritis of the left knee and the immediately issued a 
statement of the case addressing the evaluation.  The reason 
for this is not clear.  However, the Board accepts the form 9 
as a notice of disagreement and the hearing as a substantive 
appeal as documents filed out of order.  

The veteran has indicated that he wants service connection 
for left hip disability.  Additionally, a VA Form 21-8940 was 
received in February 2004.  These matters are referred to the 
RO for appropriate action.  


FINDING OF FACT

The left wrist is manifested by severe traumatic arthritis, 
minimal if any motion, swelling, pain and weakness.  The 
wrist is in a neutral position (rather than 20-30 degrees of 
dorsiflexion) and is not unfavorably ankylosed.


CONCLUSION OF LAW

Residuals of simple fracture, carpo-scaphoid bones with 
limitation of motion and nonunion, left hand are 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5214 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  

The veteran was notified of evidence and information needed 
to substantiate and complete his claim and who had what 
duties in numerous items of correspondence including the May 
2002 VCAA letter to him.  The letter advised him what VA is 
required to do and what he could do.  It advised him that it 
was giving him an opportunity to submit evidence showing his 
wrist condition had increased in severity.  He was told that 
evidence may be a statement from his doctor containing 
physical and clinical findings, the results of any laboratory 
tests or X-rays, and the dates of examinations and tests.  He 
was told that he may also submit statements from other 
individuals who are able to describe from their knowledge and 
personal observations how his disability has become worse.  
He was advised that it was his responsibility to furnish 
private medical evidence, and that VA would make reasonable 
efforts to help him obtain records.  He was advised that VA 
was required to develop for all relevant evidence in the 
custody of a federal department or agency, and to develop for 
private records and lay or other evidence identified by the 
veteran, and to examine the veteran or obtain a medical 
opinion if necessary to make a decision on the claim.  He was 
told what to do if he wanted VA to request records for him.  
He was told he could submit his own statement.  He was told 
that VA would wait 30 days for him to submit evidence before 
proceeding on his claim.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records, hearing 
testimony, and lay statements have been obtained.  Reasonable 
attempts were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

In this case, VCAA notice was sent before the RO decision.  
Therefore, there was proper process.

Residuals of simple fracture, carpo-scaphoid bones with 
limitation of motion and nonunion, left hand.

Service medical records report that there was a fracture in 
March 1942 and that there was nonunion in July 1945.  A July 
1945 service medical record indicates that there was a simple 
complete fracture of the left navicular with nonunion.  On 
service discharge examination in October 1945, the veteran 
complained of pain in the snuff box on radial flexion of the 
left wrist.  

On VA examination in July 2001, dorsiflexion was 10 degrees, 
palmar flexion was 10 degrees, radial deviation was 5 
degrees, and ulnar radial rotation was 5 degrees.  There was 
no tenderness during palpation.  The veteran could make a 
fist but grip was 4/5.  The tips of his fingers could touch 
the median crease of his palm.  The tip of his thumb could 
oppose the tips of the fingers.  X-ray of the left wrist 
showed chronic severe degeneration of the proximal carpal 
row.  The diagnosis was post-traumatic arthritis of the left 
wrist.  

On VA examination in June 2002, the veteran reported that he 
was right handed and that his left wrist was painful and 
increasingly stiff since his service injury.  He was unable 
to wear a watch on the left side due to pain from even the 
watchband.  On physical examination, he was in no acute 
distress.  His left wrist was grossly swollen and diffusely 
tender to palpation, particularly along the radial aspect of 
the wrist.  His wrist was almost autofused with no range of 
motion.  He extended only to neutral and flexed approximately 
10 degrees.  He had no radial or ulnar deviation.  Digit 
motion in the hand was full and nontender.  Sensation was 
intact in the median, ulnar, and radial distributions.  

In June 2002, the veteran's son in law indicated that the 
veteran has been troubled by his wrist.  The veteran's son 
indicated that the veteran has wrist pain.  

During the veteran's hearing in January 2004, he indicated 
that he has limitation of motion to include no wrist 
extension and that he drops things from his left hand.  He 
reported that he has pain.  He indicated that the ankylosis 
that he was reporting results in essentially a neutral 
position straight up from the arm.  He reported that he had 
pain when moving his hand, and that he did not have a sense 
of holding things.  He was able to extend his fingers and 
make a fist all the way.  

Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
Although the Board has considered all the evidence of record, 
the most probative evidence is that which has been generated 
in proximity to the claim.  The Court has established where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case, the veteran 
has been assigned a 20 percent evaluation for his left wrist 
disability.  That evaluation contemplates ankylosis at a 
favorable angle and exceeds the evaluation assignable for 
limitation of motion of the wrist.  In order to warrant an 
increased evaluation the wrist must be in either an 
unfavorable position or any other position except favorable.

Diagnostic Code 5214, Wrist, ankylosis of (minor):  
Unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation, 40 percent.  
Any other position, except favorable, 30 percent;
Favorable in 20? to 30? dorsiflexion, 20 percent.  

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:(a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations. 

Analysis

The evidence shows that the veteran has almost autofusion 
with almost no motion of his left wrist.  The June 2002 VA 
examination showed left wrist extension only to neutral and 
flexion to approximately 10 degrees, and no radial or ulnar 
deviation.  The hearing testimony indicates that there is 
ankylosis in essentially a neutral position.  The June 2002 
VA examination wrist motion information accords with this.  
Therefore, the Board accepts the argument advanced during the 
veteran's hearing, that the veteran has ankylosis which is 
not favorable because it is not at a 20 or 30 degree angle. 
The Board instead concludes that the veteran's wrist 
ankylosis is in a position other than favorable, but not 
unfavorable.  The veteran's symptoms of pain, swelling, 
tenderness, and dropping things are adequately compensated 
for by the rating currently assigned.  The veteran's grip was 
4/5 on VA examination in July 2001.  His fingers are 
functional.  Defective innervation is not shown.  The veteran 
testified in January 2004 that he does not have a sense of 
holding things in his hand.  However, sensation was intact in 
the median, ulnar, and radial distributions on VA examination 
in June 2002.  The Board finds that the veteran's statements 
regarding a lack of a sense of holding things and dropping 
things do not warrant additional compensation in light of the 
grip strength and finger findings clinically reported.  
Clearly the veteran has pain, weakness, tenderness, swelling, 
arthritis, and very limited motion.  However, he does not 
have unfavorable ankylosis or its equivalent due to 
limitation of function.  

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code which is appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002) for the claim on 
appeal.  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that there has not 
been marked interference with work and that there have been 
no recent hospitalizations due to the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6- 96 (1996).


ORDER

A 30 percent rating for residuals of simple fracture, 
carpo-scaphoid bones with limitation of motion and nonunion, 
left hand, is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

Left knee.

The veteran testified in January 2004 that he had his left 
knee evaluated by VA in West Palm Beach, Florida, where he 
says he was advised to have a knee replacement operation.  
Additionally, he has been receiving treatment from the VA 
Medical Center in Washington, D.C. since February 2003.  
Given the information above, the records mentioned should be 
obtained, and a VA examination should be conducted.  
Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  Records of treatment the veteran has 
received from VA in West Palm Beach, 
Florida and from VA in Washington, D.C. 
should be obtained.  

2.  A VA examination of the veteran's 
left knee should be conducted.  The 
examination report should contain 
detailed findings including information 
as to left knee range of motion and the 
degree of instability.  

3.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



